Title: To Thomas Jefferson from Joseph Mathias Gérard de Rayneval, 24 August 1799
From: Rayneval, Joseph Mathias Gérard de
To: Jefferson, Thomas




Monsieur
A Paris le 6. fructidor an 7. 24. aout 1799.

Lorsque nous avons eu des raports ensemble, vous avez bien voulu m’accorder estime, confiance et amitié, et je conserve comme une chose bien précieuse pour moi la lettre dont vous m’honorates lors de votre départ. j’ose reclamer aujourd’hui l’effet des sentiments que Vous y avez exprimés. La circonstance est on ne peut pas plus intéressante pour moi. Mr. Dupont, porteur de cette lettre, et qui a bien voulu se charger de mes intérêts, vous les expliquera, et mettra sous vos yeux les titres sur lesquels m’a demande est fondée. Je me flatte d’avance, Monsieur, que Vous la trouverez juste, et que Vous m’accorderez votre puissant appui pour la faire réussir; je me flatte également, que Vous serez bien convaincu de ma reconnoissance pour un service aussi signalé, ainsi que de l’attachement et de la parfaite considération avec lesquels j’ai l’honneur d’être, Monsieur,
Votre trés-humble et trés-obeissant Serviteur

Gerard-Rayneval



editors’ translation

Sir
Paris 6 Fructidor Year 7. 24 August 1799.

At the time when we were in contact socially, you kindly extended to me esteem, confidence, and friendship, and I preserve as something very precious to me the letter with which you honored me at the time of your departure. Today I make bold to lay claim to the result of the sentiments that you expressed therein. The situation is of the highest possible interest for me. Mr. Du Pont, the bearer of this letter, and who has kindly taken on my interests, will explain them to you and will show you the titles on which my request is based. I am convinced in advance, Sir, that you will find it just, and that you will grant me your powerful assistance to make it succeed; I am likewise convinced that you will be persuaded of my gratitude for such an outstanding service, as well as of the affection and the perfect consideration with which I have the honor to be, Sir,
Your very humble and very obedient Servant

Gerard-Rayneval


